Order entered October 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00464-CR

                     SCOTT LYNN LITTON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F17-25478-U

                                   ORDER

      Before the Court is the October 20, 2022 third request of court reporter

Sasha S. Brooks for an extension of time to file the reporter’s record. We GRANT

the request and ORDER the reporter’s record filed by October 28, 2022.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE